On reargument, order of October 29, 1925, affirmed, with ten dollars costs and disbursements, and the referee directed to repay to the respondent, West End Bank of Brooklyn, the sum of $1,162.40 paid to him as a condition of the resale heretofore directed by this court,  The sales by plaintiff to the intervenors were all subsequent to the order appealed from, some of them having been effected even after plaintiff had appealed from said order. We were in no wise apprised upon the original argument of the changed conditions brought about by plaintiff’s own acts. The situation is wholly one of plaintiff’s own creation in' the teeth of an order which informed him that a surplus was created in favor of the respondent bank upon such of his bids as affected the property upon which said bank held second mortgages. In the circumstances, we are of opinion that the plaintiff must comply with the provisions of the order of October 29, 1925. Kelly, P. J., Rich, Jaycox, Kapper and Lazansky, JJ., concur. Settle order on notice.